Citation Nr: 0729381	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-43 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back condition, 
to include as secondary to residuals of a depression fracture 
of the right zygoma, malar arch, and right orbital floor with 
a laceration scar to the right temple.

2.  Entitlement to service connection for a back condition, 
to include as secondary to residuals of a depression fracture 
of the right zygoma, malar arch, and right orbital floor with 
a laceration scar to the right temple.

3.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to residuals of a depression 
fracture of the right zygoma, malar arch, and right orbital 
floor with a laceration scar to the right temple.

4.  Entitlement to service connection for left ear hearing 
loss, to include as secondary to residuals of a depression 
fracture of the right zygoma, malar arch, and right orbital 
floor with a laceration scar to the right temple.

5.  Entitlement to service connection for memory loss, to 
include as secondary to residuals of a depression fracture of 
the right zygoma, malar arch, and right orbital floor with a 
laceration scar to the right temple.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and B.D.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Jackson, Mississippi, that denied the benefits sought 
on appeal.  

The Board notes that in his February 2004 Notice of 
Disagreement the veteran describes problems with tinnitus.  
Tinnitus is also documented in the medical evidence.  The 
issue is referred to the RO for appropriate action.

The issues of entitlement to service connection for left ear 
hearing loss and memory loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1971 rating decision denied service 
connection for a back condition.

2.  The evidence pertaining to the veteran's back condition 
submitted subsequent to the July 1971 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

3.  The veteran currently has a back condition, which has 
been related by a medical professional to his injury in 
service.  

4.  The veteran's right ear hearing loss preexisted service 
and was aggravated by service.


CONCLUSIONS OF LAW

1. The RO's July 1971 decision that denied reopening the 
claim for service connection for a back condition, is final. 
38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for a back condition. 
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  The veteran's back condition was incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

4.  The criteria for service connection for right ear hearing 
loss have been met.  38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304, 3.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a back condition and 
right ear hearing loss.  He contends the conditions are 
related to a serious motor vehicle accident in which he was 
involved in November 1969.  As summarized at the RO hearing 
in April 2004, the veteran was in an Army vehicle when it 
underwent a front end collision with a "piggyback" German 
tractor trailer.  The veteran suffered a traumatic head 
injury, specifically a depression fracture of the right 
zygoma, malar arch, and right orbital floor.  He was comatose 
for 7 days following the accident, and claims he subsequently 
manifested hearing loss and a back condition. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).
Back Condition

The Board notes that in the July 2003 VCAA letter, the RO 
initially recognized the veteran's claim as requiring new and 
material evidence.  In the rating decision and supplemental 
statements of the case issued subsequent to this letter, 
however, the RO adjudicated the issue on the merits and did 
not address the legal requirements for new and material 
evidence.  For purposes of this decision, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

The veteran sought to reopen his claim for service connection 
for a back condition in a July 2003 letter.  For claims 
received on or after August 29, 2001, a claim shall be 
reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the July 1971 denial, VA examination reports, VAMC 
treatment notes, private medical records, lay evidence, and 
hearing testimony have been associated with the file.  This 
constitutes "new" evidence because it was not previously 
submitted and is not cumulative or redundant of prior 
evidence.  The evidence is also "material" because it 
contains information not previously established that raises a 
reasonable possibility of substantiating the claim, as an 
August 2003 VA examination report links the veteran's back 
condition to the motor vehicle accident sustained in service.

This new and material evidence also satisfies the three 
requirements for service connection as described above.  To 
begin, the service medical records show the veteran sustained 
a compression fracture to the back in service.  X-rays from 
March 1970, after the November 1969 accident, revealed an old 
healed minimal compression fracture of T-5.  Also, in March 
1970, an x-ray report revealed minimal anterior wedging in 
several of the upper and mid-thoracic vertebrae.  At 
separation, the examining physician made note of a 
compression fracture to the spine.  

The veteran also has current residuals of the compression 
fracture from service.  Most recently, in an August 2003 VA 
examination report diagnosed him with residuals of a fracture 
of T-5 in the thoracic spine.  

The Board notes that historically, evidence of residuals of 
the fracture have not consistently been apparent, but the 
preponderance of the evidence in this regard is in the 
veteran's favor.  For example, in April and June 1971 x-rays 
did not detect a definite fracture.  In April 1974 the 
veteran sought treatment for back pain but a VAMC treatment 
note indicated the veteran's x-rays were essentially 
negative.  1996 private medical records indicate back pain 
and back problems, but these were related to the veteran 
lifting a heavy object at work.  

However, in May 1971, the veteran complained of back pain and 
a VA examiner diagnosed him with a fractured vertebrae.  A 
January 1975 private medical record diagnosed the veteran 
with a cervical and lumbar strain.  In March 1975 the veteran 
sought treatment for back pain and the examiner noted the 
"records show compression fracture, D-5, and possibly other 
dorsal vertebrae."  It is noted that the dorsal vertebrae 
are synonymous with the thoracic vertebrae.  Dorland's 
Illustrated Medical Dictionary 2034 (30th ed. 2003).  In 
December 1978 the veteran was diagnosed with chronic low back 
strain, secondary to the fracture of the thoracic spine.  
Moreover, a December 1978 x-ray report stated, "the old 
compression fracture mentioned in the clinical history is no 
longer detectable," suggesting that in 1978, and possibly 
earlier, the fracture became no longer evident by x-rays.  
This does not mean the veteran cannot have residuals of the 
fracture, and indeed, the August 2003 VA examination 
diagnosed the veteran with residuals of a fracture to the 
thoracic spine despite the fact that x-rays taken at the 
examination revealed no fracture.  As such, the Board finds 
the veteran currently has residuals of the fracture from 
service.

In addition to the link inherently established by the above 
records supporting current residuals of the in-service 
fracture, a positive link between the veteran's current 
condition and the motor vehicle accident in service has also 
been explicitly found.  The August 2003 VA examiner found, 
"[r]esiduals of the motor vehicle accident include the above 
disfigurement of the right facial periorbital area, truncal 
scar on the posterior aspect of back, and a compression 
fracture of T5."  There are no nexus opinions to the 
contrary. 

For all of these reasons, service connection for the 
veteran's back condition is warranted. 

Right Ear Hearing Loss

Impaired hearing will be considered to be a disability under 
C.F.R. § 3.385 when either 1) the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

The first element of service connection has been satisfied 
because veteran currently has hearing loss of the right ear.  
A March 2007 VAMC treatment note found the veteran has 
moderately severe to profound sensorineural hearing loss of 
the right ear, based on an audiogram that is not associated 
with the file.  The audiologist further noted the veteran's 
word discrimination score was 80%.  A VA examination of 
August 2003 provided inconclusive results, but in December 
1978 audiometric readings show the existence of right ear 
hearing loss.  The veteran was diagnosed with moderate to 
severe sensorineural high frequency loss.  Audiometric 
measurements from September 1976 also evidence hearing loss 
in the right ear.  At that time the veteran was diagnosed 
with mild to severe high frequency sensorineural hearing 
loss.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board notes that 
audiometric readings taken at the veteran's entrance 
examination show he entered service with hearing loss.  The 
audiogram taken at the veteran's entrance examination shows 
the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
30
50
50

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.  A preexisting injury or disease will be considered to 
have been aggravated by active service when an increase in 
disability is shown during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  

Here, the audiometric data obtained upon entry into service 
is clear evidence that the veteran's right ear hearing loss 
preexisted service.  The Board further finds the condition 
increased in severity in service, and was aggravated by 
service.  A service medical record from January 1970 states, 
"Pt. in an auto accident 7 Nov. 69-Head & facial trauma-
multiple fractures right maxillary area-subsequent hearing 
loss 


right ear."  An audiogram taken at the time revealed the 
following measurements:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
60

75

The veteran's speech discrimination score for the right ear 
was 80%.  The readings indicate a worsening of hearing loss 
at each frequency.  While the veteran's separation 
examination indicates an apparent improvement in hearing, 
when weighed against the statement of the January 1970 
examiner and the audiometric readings taken on entry into 
service and then just after the accident in 1970, the Board 
cannot find by clear and convincing evidence that the 
veteran's hearing loss was not aggravated by the accident.  
As the medial evidence shows that brunt of the injuries were 
borne on the right side of the veteran's head, the Board 
finds persuasive that the 1967 and 1970 audiograms show that 
hearing loss in the veteran's right ear significantly 
worsened after the accident, while the hearing loss in the 
left ear remained relatively the same.  The Board also finds 
the 1967 and 1970 audiograms more probative than the 
audiogram taken at separation, because the former indicate 
varying measurements for each frequency for each ear, with 
hearing impairment most evident in each ear at the higher 
frequencies.  Also, the 1967 audiogram and the 1970 audiogram 
both showed hearing loss more severe in the right ear.  In 
short, the 1967 and 1970 audiograms are both consistent with 
each other and with the medial evidence of the accident.  The 
audiogram taken at separation showed the exact same result 
for each ear at every single frequency.  This is inconsistent 
with the prior medical evidence and is less probative.          

For all of these reasons, the Board finds the veteran's right 
ear hearing loss preexisted and was aggravated by service, 
and that service connection is warranted.
 
Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).
It is further noted that as service connection for the back 
condition was predicated on whether new and material evidence 
was received, the Board calls attention to Kent v. Nicholson, 
20 Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

Here, a July 2003 letter from the RO included the standard 
for new and material evidence, but did not explicitly state 
the basis for the prior final denial.  As such the letter 
does not fully meet the requirements of Kent.  However, 
because the instant decision reopens the veterans' claim, any 
deficiency with respect to notice regarding new and material 
evidence is moot.


ORDER

Service connection for a back condition is granted.

Service connection for right ear hearing loss is granted.


REMAND

The veteran is entitled to VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b).  VCAA notice was sent to 
the veteran in July 2003 and August 2003, but this notice is 
inadequate and deficient.  Most significantly, the notice 
does not inform the veteran of what medical or lay evidence 
is necessary to establish his claims for direct service 
connection and secondary service connection.  The letters do 
not ask the veteran to submit any evidence in his possession 
that pertains to the claims.  The letters also do not inform 
the veteran of what evidence VA will obtain on his behalf.  
Compliant notice must be provided.

Also, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard as well.  

It also appears there are private medical records to obtain.  
38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if 
the records are not received, at least one follow-up 
request."  In April 1985, August 2003, and September 2003 
the veteran identified Dr. Curtis Roberts as a family 
physician who treated him for his claims on appeal.  The RO 
never made any attempt to obtain records from Dr. Roberts.  
While the veteran indicated that Dr. Roberts is now deceased, 
it is unknown whether his records still exist and at minimum, 
VA has a duty to so inquire.

A remand is further required in order to afford the veteran a 
VA examination for his left ear hearing loss and memory loss 
to determine the nature and etiology of these disabilities.  
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

As for his left ear hearing loss, the preponderance of the 
evidence supports the existence of a current disability.  
Against the existence of left ear hearing loss is the August 
2003 VA examination which provided invalid audiometric 
findings.  In support of a current diagnosis is a March 2007 
VAMC treatment note based on audiometric data which is not in 
the file, finding the veteran has mild to moderately severe 
sensorineural hearing loss in the left ear.  Additionally, 
audiometric data obtained in both December 1978 and September 
1976 show left ear hearing loss.  

The veteran's service medical records also show left ear 
hearing loss.  Specifically, the audiogram conducted in 
January 1970 indicates hearing loss for VA purposes of the 
veteran's left ear.  The Board notes the veteran's separation 
examination does not show hearing loss, however, for the 
reasons described above, the audiogram conducted at 
separation is not very probative.

As for a nexus, the only nexus opinion associated with the 
file is that of the August 2003 examiner, who, noting the 
inconsistent results of the August 2003 testing, as well as 
the in-service audiograms, found he could not determine the 
etiology of the hearing loss.  A VA examination is thus 
necessary to re-evaluate the veteran's current condition and 
determine whether any nexus exists between the veteran's 
current left ear hearing loss and the hearing loss found in 
service.

As for the veteran's claim for memory loss, again, the 
evidence is mixed as to a current diagnosis but favors the 
existence of memory loss.  Evidence against current memory 
loss includes an August 2003 VA examination which found the 
veteran's memory loss to be "subjective."  Also, a May 1971 
VA examination found the veteran's memory was "fairly 
good."  However, in support of current memory loss is a 
December 1978 VA examination that found the veteran suffers 
from "chronic organic brain syndrome secondary to cerebral 
trauma which has wiped out his memory prior to 1969."  In 
addition, the August 2003 results are not the most probative 
because objective memory testing was conducted.  No such 
results were not indicated, other than that the veteran was 
able to remember 3 objects after 5 minutes, and the file 
indicates that it is the veteran's long term memory, not 
short term memory, that was affected by the accident.

The veteran's service medical records do not specifically 
diagnose memory loss, but treatment notes surrounding the 
veteran's accident are replete with documentation of 
cognitive problems, confusion, and disorientation.  The 
veteran's separation examination notes the veteran underwent 
a "severe concussion," and the Board finds compelling the 
veteran's statement in his Form 9 attachment that memory loss 
is a residual of concussive injuries.  The veteran, as a lay 
person untrained in the field of medicine, is unable to 
provide a medical finding in this regard, but the suggestion 
should be reviewed by a medical provider. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board finds 
persuasive the veteran's mother's many letters and hearing 
testimony in which she documents her personal observations of 
her son's memory loss.  The veteran's mother provided an 
abundance of supportive evidence, including her experiences 
witnessing her son lack all childhood memories, having no 
knowledge of relatives or friends, having no knowledge of his 
previous trade as a mechanic, and having no memory of his 
wife or baby after the accident.

As for a nexus opinion, the August 2003 examiner found that 
the veteran's memory loss "may" be due to the medications 
prescribed for his back condition.  A more definitive 
opinion, predicated on more thorough testing and a review of 
all of the medical evidence, including the treatment records 
surrounding the veteran's accident which, significantly, were 
not yet obtained at the time of the examination, is 
necessary.
	
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a fully compliant 
VCAA notice under 38 U.S.C.A. §5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
but is not limited to, an explanation as 
to what information or evidence is needed 
to substantiate both a direct service 
connection claim and a secondary service 
connection claim, information on what 
evidence VA will obtain for the veteran, 
and a request that the veteran submit any 
pertinent evidence in his possession.

Additionally, provide the veteran with 
proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
2.  Contact the veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain his 
recent private treatment records, to 
include records from all treatment 
provided by Dr. Curtis Roberts, and any 
other private treatment he has received 
since discharge related to this claim.  
Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his left ear hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the veteran's entrance 
examination and January 1970 audiogram, 
and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
currently diagnosed left ear hearing loss 
had its onset during service or is 
causally related to or was aggravated by 
the depressed fracture of the right 
zygoma, malar arch, and right orbital 
floor with a laceration scar to the right 
temple sustained in service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

4.  Afford the veteran a VA examination 
to ascertain the nature and etiology of 
his memory loss.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the treatment records 
surrounding the November 1969 motor 
vehicle accident and the veteran's 
mother's personal observations, and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
memory loss 
had its onset during service or is 
causally related to or was aggravated by 
the depressed fracture of the right 
zygoma, malar arch, and right orbital 
floor with a laceration scar to the right 
temple sustained in service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claims. 38 
C.F.R. §§ 3.158, 3.655 (2006).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


